DETAILED ACTION
Status of Claims
The status of the claims is as follows:
(a) Claims 1-16 and 18-21 remain pending.
(b) Claim 17 is canceled by the Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 10/09/2020 and 02/09/2021 were filed in compliance with the provisions of 37 C.F.R. 1.97 and have been considered by the Examiner.   

Response to Amendments
The Examiner accepts the amendments received on 01/04/2021. The Applicant’s claims 1-16 and 18-21 remain pending. The Applicant amends claims 1, 5, 6, 10, 11, 19 and 20. The Applicant cancels claim 17. The Applicant adds claim 21.
(a) The Applicant, via the claim amendments filed on 01/04/2021, has overcome the 35 U.S.C. 112(b) claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 35 U.S.C. 112(b) claim rejections.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant's submission filed on 01/04/2021 has been entered.

Response to Arguments
Applicant’s arguments filed on 01/04/2021, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On page 10 of the Arguments/Remarks, the Applicant asserts that the cited references do “not disclose, or suggest, at least ‘determining, based on data from a sensor system on the vehicle and the first three-dimensional terrain map, a level of moisture associated with a section of terrain along the original path, wherein the data from the sensor system includes about terrain in front of the vehicle, captured by the sensor system, as the vehicle is driven and steered along the original path…,’ as recited in claim [1] (as amended).”
The Examiner respectfully disagrees. Anderson teaches determining parameters from the sensor system and three-dimensional map to determine moisture levels associated with the path (e.g., first location or first zone) of the vehicle (Anderson, Paragraphs 0025, 0028, 0033-0034, 0047, 0078, and 0081-0082 and Figures 1, 2, and 11). Moreover, Anderson teaches determining parameters from the sensor system and three-dimensional map for moisture levels associated with the path of the vehicle (i.e., vehicle steered along the original path) and adjusting the tire profile based on the level of moisture associated with the terrain of the vehicle path wherein the data and action of adjusting the tires are completed before traversing (e.g., previous vehicles report gripping data and current vehicle adjusts accordingly) (Anderson, Paragraphs 0025, 0028, 0033-0034, 0047, 0078, and 0081-0082 and Figures 1, 2, and 11).
On page 10 of the Arguments/Remarks, the Applicant asserts that the cited references do “not teach each and every feature arranged as recited in claim [13] (‘determining, based on [image data] from the sensor system […captured by the sensor system, as the vehicle is driven and steered along the original path according to the original control data transmitted to the steering control system from a sensor system on the vehicle…] and the first three-dimensional terrain map, a level of moisture associated with a section of terrain along the original path,” as recited in claim 13 by virtue of its dependency on claim 1.”
The Examiner respectfully disagrees. Allen teaches capturing multiple images from multiple camera sources (Allen, Paragraph 0018). The multiple camera sources can include multiple resolutions based on the range of the images desired (e.g.,, long range, mid-range, and short range) (Allen, Paragraph 0018). Lastly, Allen teaches the images being combined with geo-referencing and three dimensional database of maps (Allen, Paragraphs 0018 and 0038).
Moreover, the Examiner provides the motivation of “low visibility” to help explain why one of ordinary skill in the art, would find it obvious to modify the teaching of 
On page 12, the Applicant acknowledges the double patenting issue. The rejection will continue to stand until a terminal disclaimer is submitted. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Dependent claim 21 recites “the method of claim 1,” however, independent claim 1 is directed to “a vehicle control system.” The Applicant is attempting to claim two statutory categories deemed by Congress to be appropriate subject matter (i.e., a process, machine, manufactures, and compositions of matter). For purposes of examination, the Examiner is assuming claim 21 is directed to a “vehicle control system,” and not a “method”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-12, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. U.S. P.G. Publication 2013/0046439 (hereinafter, Anderson), in view of Gerrish U.S. P.G. Publication 2017/0261986 (hereinafter, Gerrish).
Regarding Claim 1, Anderson teaches a vehicle control system comprising: 
(processor (112), Anderson, Paragraph 0026); and
-memory coupled to the processor and storing instructions that, when executed by the processor, cause the vehicle control system to perform operations (memory coupled to the processor to operate instructions, Anderson, Paragraph 0026) comprising: 
-determining two or more positions of the vehicle in a field at two or more times, based on location data from a positioning system (determining positions of the vehicle based on location of the vehicle, Anderson, Paragraphs 0036 and 0071); 
-identifying a first three-dimensional terrain map associated with a first position of the two or more positions of the vehicle (identifying a three dimensional terrain map which is associated with the positons of the vehicle (e.g., topographic GIS database), Anderson, Paragraph 0036); 
-determining an original path for the vehicle based on the first three-dimensional terrain map (generating a path for the vehicle based on information such as three dimensional, Anderson, Paragraphs 0036 and 0081 and Figure 11) …
-determining, based on data from a sensor system on the vehicle and the three-dimensional terrain map, a level of moisture associated with a section of terrain along the original path, wherein the data from the sensor system includes about terrain in front of the vehicle, captured by the sensor system, as the vehicle is driven and steered along the original path (determining parameters from the sensor system and three-dimensional map for moisture levels associated with the path (e.g., first location or first zone) of the vehicle, Anderson, Paragraphs 0025, 0028, 0033-0034, 0047, 0078, and 0081-0082 and Figures 1, 2, and 11) …
(determining parameters from the sensor system and three-dimensional map for moisture levels associated with the path (e.g., second location or a second zone) of the vehicle and adjusting the tire profile based on the level of moisture associated with the terrain of the vehicle path wherein the data and action of adjusting the tires are completed before traversing (e.g., previous vehicles report gripping data and current vehicle adjusts accordingly, Anderson, Paragraphs 0025, 0028, 0033-0034, 0047, 0078, and 0081-0082 and Figures 1, 2, and 11); …
	It shall be noted that Anderson teaches generating a path of a vehicle based on sensor data and terrain map data such as pressure for the tires per each section of the path based on moisture in the soil (Anderson, Paragraphs 0036 and 0081).
	However, Anderson does not specifically teach the vehicle control system to include transmitting original control data based on the original path to a steering control system of the vehicle; [the vehicle is driven and steered along the original path] according to the original control data transmitted to the steering control system; [and] determining a new path for the vehicle based on a characteristic of the identified terrain feature, and transmitting new control data based on the new path to the steering control system.   
	Gerrish teaches control data based on a determined path being transmitted to a type of steering control system of the vehicle (Gerrish, Paragraphs 0021-0026). (Gerrish, Paragraphs 0021-0026 and 0031 and Figure 1).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle control system to include  transmitting original control data based on the original path to a steering control system of the vehicle; [the vehicle is driven and steered along the original path] according to the original control data transmitted to the steering control system; [and] determining a new path for the vehicle based on a characteristic of the identified terrain feature, and transmitting new control data based on the new path to the steering control system as taught by Gerrish.
	It would have been obvious because determining a preferred course based on sensor information and weather information, ensures a correct (i.e., optimized and safe) route is selected and the vehicle stays on the desired path (Gerrish, Paragraphs 0021-0026).
Regarding Claim 5, Anderson, as modified, teaches the vehicle control system of claim 1, wherein the operations further comprise causing the vehicle control system to measure slippage of the vehicle while traversing the section of terrain (memory stores instructions for the sensors to measure slippage of the vehicle which are also timestamped during operation, Anderson, Paragraphs 0026, 0039, and 0089).
Regarding Claim 6, Anderson, as modified, teaches the vehicle control system of claim 10, wherein adjusting the feature of the vehicle includes inflating or deflating a (adjusting the tire profile (i.e., pressure) based on the level of moisture associated with the terrain of the vehicle path wherein the data and action of adjusting the tires are completed before traversing (e.g., previous vehicles report gripping data and current vehicle adjusts accordingly), Anderson, Paragraphs 0034, 0037, 0078, and 0081).
Regarding Claim 7, Anderson, as modified, teaches the vehicle control system of claim 1, wherein determining the new path for the vehicle: 
-identifying a first expected weight associated with the vehicle at a first location of the vehicle (identifying a first expected weight of the vehicle at a first point on the path (e.g., vehicle full of grain or seed), Anderson, Paragraph 0035); 
-identifying a second expected weight associated with the vehicle at a second location of the vehicle, the second weight being different than the first weight (identifying a second expected weight of the vehicle at a second point on the path (e.g., vehicle empty of grain or seed) therefore different than the first weight, Anderson, Paragraph 0035); and 
-determining the new path for the vehicle to traverse the section of terrain when the vehicle is associated with the second expected weight (determining a path for the vehicle based on the associated weights, Anderson, Paragraph 0035). 
Regarding Claim 8, Anderson, as modified, teaches the vehicle control system of claim 7, wherein the second weight is less than the first weight (a second expected weight of the vehicle (e.g., vehicle empty of grain or seed) is less than the first weight, Anderson, Paragraph 0035)
Regarding Claim 9, Anderson, as modified, teaches the vehicle control system of claim 8, wherein the second weight is less than the first weight due to consumption or distribution of a material carried by the vehicle or a vehicle implement coupled to the vehicle along the original path (a second expected weight of the vehicle (e.g., vehicle empty of grain or seed) is less than the first weight, Anderson, Paragraph 0035).
Regarding Claim 10, Anderson, as modified, teaches the vehicle control system of claim 1, wherein the operations further comprise adjusting a feature of the vehicle prior to traversing the section of the terrain (adjusting the tire profile based on the level of moisture associated with the terrain of the vehicle path wherein the data and action of adjusting the tires are completed before traversing (e.g., previous vehicles report gripping data and current vehicle adjusts accordingly), Anderson, Paragraphs 0034, 0037, 0078, and 0081). 
Regarding Claim 11, Anderson, as modified, teaches the vehicle control system of claim 7, wherein the second weight is greater than the first weight, and wherein the second weight is greater than the first weight due to addition of a material carried by the vehicle or a vehicle implement coupled to the vehicle along the original path (a second expected weight of the vehicle (e.g., vehicle full of grain or seed) is more than the first weight which was empty, vehicle accounts for this along the original path, Anderson, Paragraph 0035).
Regarding Claim 12, Anderson, as modified, teaches the vehicle control system of claim 1. 
(Anderson, Paragraphs 0036 and 0081).
	However, Anderson does not specifically teach the vehicle control system to include determining the new path for the vehicle includes avoiding the section of terrain.
	Gerrish teaches a vehicle route can be modified (e.g., safer route or more productive route) based on sensor and weather data (e.g., soil moisture and a rain event) (Gerrish, Paragraphs 0021-0026 and 0031 and Figure 1).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle control system to include determining the new path for the vehicle includes avoiding the section of terrain.as taught by Gerrish.
	It would have been obvious because determining a preferred course based on sensor information and weather information, ensures a correct (i.e., optimized and safe) route is selected (Gerrish, Paragraphs 0023-0026).
Regarding Claim 14, Anderson, as modified, teaches the vehicle control system of claim 1, wherein determining the level of moisture associated with the section of terrain includes identifying a depression in the section of terrain based on the three-dimensional terrain map (identifying a depressional zone based on the map data, Anderson, Paragraph 0031).
Regarding Claim 15, Anderson, as modified, teaches the vehicle control system of claim 1, wherein determining the level of moisture associated with the section of terrain includes analyzing weather data indicating an actual or forecast level of (estimate traction for path based on data such as weather information, Anderson, Paragraphs 0092-0093).
Regarding Claim 19, Anderson teaches a tangible, non-transitory computer-readable medium storing instructions that, when executed by a vehicle control system (memory coupled to the processor to operate instructions, Anderson, Paragraph 0026), cause the vehicle control system to perform operations comprising: Page 6 of 12 - AMENDMENT Application No.: 16/177,376 Atty Do. No.: 129196-243519 Customer No.: 73552
-determining two or more positions of the vehicle in a section of terrain at two or more times, based on location data from a positioning system (determining positions of the vehicle based on positioning, Anderson, Paragraphs 0036 and 0071); 
-identifying a first three-dimensional terrain map associated with a first position of the vehicle (identifying a three dimensional terrain map which is associated with the positons of the vehicle (e.g., topographic GIS database), Anderson, Paragraph 0036); 
-determining an original path for the vehicle based on the first three-dimensional terrain map (generating a path for the vehicle based on information such as three dimensional, Anderson, Paragraphs 0036 and 0081 and Figure 11) …
-determining, based on data about terrain in front of the vehicle, captured by a sensor system on the vehicle, as the vehicle is driven and steered along the original path that is based on the first three-dimensional terrain map, a level of moisture associated with a portion of the section of terrain along the original path (determining parameters from the sensor system and three-dimensional map for moisture levels associated with the path (e.g., first location or first zone) of the vehicle, Anderson, Paragraphs 0025, 0028, 0033-0034, 0047, 0078, and 0081-0082 and Figures 1, 2, and 11) …
(determining parameters from the sensor system and three-dimensional map for moisture levels associated with the path (e.g., second location or a second zone) of the vehicle, Anderson, Paragraphs 0025, 0028, 0033-0034, 0047, 0078, and 0081-0082 and Figures 1, 2, and 11); …
in response to determining the level of moisture associated with the section of terrain, performing: adjusting a feature of the vehicle based on a characteristic of the identified terrain feature and prior to traversing the section of terrain (adjusting the tire profile based on the level of moisture associated with the terrain of the vehicle path wherein the data and action of adjusting the tires are completed before traversing (e.g., previous vehicles report gripping data and current vehicle adjusts accordingly), Anderson, Paragraphs 0034, 0037, 0078, and 0081), …
	It shall be noted that Anderson teaches generating a path of a vehicle based on sensor data and terrain map data such as pressure for the tires per each section of the path based on moisture in the soil (Anderson, Paragraphs 0036 and 0081).
	However, Anderson does not specifically teach the vehicle control system to include transmitting original control data based on the original path to a steering control system of the vehicle; [the vehicle is driven and steered along the original path] according to the original control data transmitted to the steering control system; [and] determining a new path for the vehicle based on a characteristic of the identified terrain feature, and transmitting new control data based on the new path to the steering control system.   
	Gerrish teaches control data based on a determined path being transmitted to a type of steering control system of the vehicle (Gerrish, Paragraphs 0021-0026). Moreover, Gerrish teaches a vehicle route can be modified (e.g., safer route or more productive route) based on sensor and weather data (e.g., soil moisture and a rain event (i.e., identified terrain feature) (Gerrish, Paragraphs 0021-0026 and 0031 and Figure 1).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle control system to include  transmitting original control data based on the original path to a steering control system of the vehicle; [the vehicle is driven and steered along the original path] according to the original control data transmitted to the steering control system; [and] determining a new path for the vehicle based on a characteristic of the identified terrain feature, and transmitting new control data based on the new path to the steering control system as taught by Gerrish.
	It would have been obvious because determining a preferred course based on sensor information and weather information, ensures a correct (i.e., optimized and safe) route is selected and the vehicle stays on the desired path (Gerrish, Paragraphs 0021-0026).
Regarding Claim 20, Anderson teaches a method comprising: 
(determining positions of the vehicle based on location of the vehicle, Anderson, Paragraphs 0036 and 0071); 
-identifying a first three-dimensional terrain map associated with a first position of the two or more positions (identifying a three dimensional terrain map which is associated with the positons of the vehicle (e.g., topographic GIS database), Anderson, Paragraph 0036); 
-determining an original path for the vehicle based on the first three-dimensional terrain map (generating a path for the vehicle based on information such as three dimensional, Anderson, Paragraphs 0036 and 0081 and Figure 11) …
-determining, based on data about terrain in front of the vehicle, captured by a sensor system on the vehicle, as the vehicle is driven and steered along the original path that is based onPage 7 of 12 - AMENDMENTApplication No.: 16/177,376 Atty Do. No.: 129196-243519Customer No.: 73552the first three-dimensional terrain map, a level of moisture associated with a portion of the section of terrain along the original path (determining parameters from the sensor system and three-dimensional map for moisture levels associated with the path (e.g., first location or first zone) of the vehicle, Anderson, Paragraphs 0025, 0028, 0033-0034, 0047, 0078, and 0081-0082 and Figures 1, 2, and 11) …
-identifying a second three-dimensional map associated with a second position of the two or more positions, wherein the second three-dimensional map identifies a terrain feature based on the level of moisture associated with the second of terrain (determining parameters from the sensor system and three-dimensional map for moisture levels associated with the path (e.g., second location or a second zone) of the vehicle, Anderson, Paragraphs 0025, 0028, 0033-0034, 0047, 0078, and 0081-0082 and Figures 1, 2, and 11); and 
in response to determining the level of moisture associated with the section of terrain, performing: adjusting a feature of the vehicle based on a characteristic of the identified terrain feature and prior to traversing the section of terrain (adjusting the tire profile based on the level of moisture associated with the terrain of the vehicle path wherein the data and action of adjusting the tires are completed before traversing (e.g., previous vehicles report gripping data and current vehicle adjusts accordingly), Anderson, Paragraphs 0034, 0037, 0078, and 0081), …
	It shall be noted that Anderson teaches generating a path of a vehicle based on sensor data and terrain map data such as pressure for the tires per each section of the path based on moisture in the soil (Anderson, Paragraphs 0036 and 0081).
	However, Anderson does not specifically teach the method to include transmitting original control data based on the original path to a steering control system of the vehicle; [the vehicle is driven and steered along the original path] according to the original control data transmitted to the steering control system; [and] determining a new path for the vehicle based on a characteristic of the identified terrain feature, and transmitting new control data based on the new path to the steering control system.   
	Gerrish teaches control data based on a determined path being transmitted to a type of steering control system of the vehicle (Gerrish, Paragraphs 0021-0026). Moreover, Gerrish teaches a vehicle route can be modified (e.g., safer route or more productive route) based on sensor and weather data (e.g., soil moisture and a rain (Gerrish, Paragraphs 0021-0026 and 0031 and Figure 1).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method to include transmitting original control data based on the original path to a steering control system of the vehicle; [the vehicle is driven and steered along the original path] according to the original control data transmitted to the steering control system; [and] determining a new path for the vehicle based on a characteristic of the identified terrain feature, and transmitting new control data based on the new path to the steering control system as taught by Gerrish.
	It would have been obvious because determining a preferred course based on sensor information and weather information, ensures a correct (i.e., optimized and safe) route is selected and the vehicle stays on the desired path (Gerrish, Paragraphs 0021-0026).
Regarding Claim 21, Anderson, as modified, teaches the method of claim 1.
	Anderson does not teach the method to include the data about the terrain in front of the vehicle, captured by the sensor system on the vehicle as the vehicle is driven and steered along the original path according to the original control data transmitted to the steering control system, comprises an image of the section of terrain.
	Gerrish teaches the vehicle being steered along a path, such as the original path (Gerrish, Paragraphs 0021-0026). Moreover, Gerrish teaches that the control data can be based on a plurality of sensor, such as cameras to provide an image of the terrain (Gerrish, Paragraph 0027).

It would have been obvious because determining a preferred course based on sensor information and weather information, ensures a correct (i.e., optimized and safe) route is selected and the vehicle stays on the desired path via the sensors (Gerrish, Paragraphs 0021-0026).

Claims 2-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. U.S. P.G. Publication 2013/0046439 (hereinafter, Anderson), in view of Gerrish U.S. P.G. Publication 2017/0261986 (hereinafter, Gerrish), in further view of Ginsberg U.S. P.G. Publication 2012/0139755 (hereinafter, Ginsberg). 
Regarding Claim 2, Anderson, as modified, teaches the vehicle control system of claim 1, determining the level of moisture associated with the section of terrain (determining moisture levels for terrain zones and if the terrain is traversable by the vehicle (Anderson, Paragraphs 0033-0036, 0078, and 0082).
Anderson does not teach the vehicle control system to include determining whether the section of terrain is traversable by the vehicle without slipping.
(Ginsberg, Paragraphs 0041 and 0059). As a result of the determination that a vehicle may slip, the vehicle route can be rerouted to a safer route (Ginsberg, Paragraph 0049).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle control system to include determining whether the section of terrain is traversable by the vehicle without slipping as taught by Ginsberg.
	It would have been obvious because determining if a vehicle pathway will cause or not cause slippage, allows for the vehicle to reroute to a safer route which avoids slippage (Ginsberg, Paragraph 0049).
Regarding Claim 3, Anderson, as modified, teaches the vehicle control system of claim 2, wherein determining whether the section of terrain is traversable by the vehicle includes determining a degree of slippage the vehicle is likely to experience traversing the section of terrain (determining tractive efficiency (i.e., degree of slippage of the vehicle) for a path of the vehicle, wherein based on the tractive efficiency the wheel footprint changes (e.g., more pressure or less pressure), Ginsberg, Paragraph 0039).
Regarding Claim 4, Anderson, as modified, teaches the vehicle control system of claim 3, wherein determining whether the section of terrain is traversable by the vehicle further includes a rate of fuel consumption associated with the degree of slippage ( (determining tractive efficiency (i.e., degree of slippage of the vehicle) for a path of the vehicle, wherein based on the tractive efficiency the wheel footprint changes (e.g., more pressure or less pressure), system tries to have best tractive efficiency with the least amount of fuel consummation (i.e., decrease fuel consumption, Ginsberg, Paragraphs 0039 and 0065).
Regarding Claim 16, Anderson, as modified, teaches the vehicle control system of claim 1.
	Anderson does not teach the vehicle control system to include the sensor system an image capturing device, and wherein determining the level of moisture associated with the49Attorney Docket No. 129196-243519 section of terrain includes performing an image recognition process on an image of the section of terrain captured by the image capturing device.
	Ginsberg teaches performing image recognition (i.e., pixel by pixel analysis) to determine moisture associated with sections of terrain (Ginsberg, Paragraph 0034).
	One of ordinary skill in the art, before the effective filing date, would have found it obvious to modify the vehicle control system to include the sensor system an image capturing device, and wherein determining the level of moisture associated with the section of terrain includes performing an image recognition process on an image of the section of terrain captured by the image capturing device as taught by Ginsberg.
	It would have been obvious because knowing if moisture is present at a location allows a vehicle to reroute to a safer route (Ginsberg, Paragraph 0049).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. U.S. P.G. Publication 2013/0046439 (hereinafter, Anderson), in view of Gerrish U.S. P.G. Publication 2017/0261986 (hereinafter, Gerrish), in further view of Allen et al. U.S. P.G. Publication 2017/0293810 (hereinafter, Allen)
Regarding Claim 13, Anderson, as modified, teaches the vehicle control system of claim 1.
	Anderson does not teach the vehicle control system to include the sensor system includes an imaging device, and wherein determining the level of moisture associated with a section of terrain includes: capturing a first image of at least a portion of the section of the terrain at a first resolution using the imaging device; capturing a second image of at least a portion of the section of the terrain at a second resolution using the imaging device; capturing a third image of at least a portion of the section of the terrain at a third resolution using the imaging device, wherein the first resolution is greater than the second resolution, and the second resolution is greater than the third resolution; and geo-referencing the first, second, and third images based on data from the positioning system and the first three-dimensional terrain map.
	Allen teaches capturing multiple images from multiple camera sources (Allen, Paragraph 0018). The multiple camera sources can include multiple resolutions based on the range of the images desired (e.g.,, long range, mid-range, and short range) (Allen, Paragraph 0018). Lastly, Allen teaches the images being combined with geo-referencing and three dimensional database of maps (Allen, Paragraphs 0018 and 0038).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle control system to include the sensor system includes an imaging device, and wherein determining the level of moisture associated with a section of terrain includes: capturing a first image of at least a portion of the section of the terrain at a first resolution using the imaging device; 
	It would have been obvious because having multiple types of cameras with different resolutions combined with geo-referencing and three dimensional terrain maps allows for operation of a vehicle when visibility is low (Allen, Paragraph 0003). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. U.S. P.G. Publication 2013/0046439 (hereinafter, Anderson), in view of Gerrish U.S. P.G. Publication 2017/0261986 (hereinafter, Gerrish), in further view of Sights et al. U.S. Publication 2016/0147225 (hereinafter, Sights).
Regarding Claim 18, Anderson, as modified, teaches the vehicle control system of claim 1.
	Anderson does not teach the vehicle control system to include a display coupled to the processor, wherein the operations further comprise displaying a two- dimensional representation of the three-dimensional map, and a visual representation of the new path in conjunction with the second three-dimensional map, on the display.
(Sights, Paragraphs 0034-0035, 0043, 0066 and Figure 1).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle control system to include a display coupled to the processor, wherein determining the path for the vehicle includes displaying a two- dimensional representation of the three-dimensional map, and a visual representation of the path in conjunction with the three-dimensional map, on the display as taught by Sights.
	It would have been obvious because having an autonomous vehicle and display allows for reducing fatigue of the driver and improving safety (Sights, Paragraph 0002).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19, and 20 of U.S. Patent No. 16/177,362. Although the claims at issue are not identical, they are not patentably claims 1, 19, and 20 of the present application are obvious variants of claims 1, 19, and 20 of U.S. Application 16/177,362.
Claims 1, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19, and 20 of U.S. Patent No. 16/177,381. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 19, and 20 of the present application are obvious variants of claims 1, 19, and 20 of U.S. Application 16/177,381.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667